On February 4,2002, the defendant was sentenced to fifty (50) years in the Montana State Prison for the offense of Sexual Assault, a felony.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Raymond Kuntz. The state was represented by Anthony Kendall.
The Defendanthavingbeen duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to fifty (50) years in the Montana State Prison, with forty (40) years suspended. The conditions set forth in the sentencing order shall be adopted. As an added condition, prior to probation or parole, the defendant must satisfactorily complete Phase 1 and 2 and all of Phase 3 of the Sexual Offender Treatment Program that is necessary.
Hon. Ted L. Mizner, District Court Judge.